Title: To Thomas Jefferson from David M. Clarkson, 11 May 1793
From: Clarkson, David M.
To: Jefferson, Thomas


St. Eustatius, 11 May 1793. He acknowledges receipt of his consular commission for this island from the President, as well as his instructions and the laws of the United States, but notes that he is unable to exercise this office because to his surprise the governor of the island has informed him that the  States General has ordered all Dutch governors in their American colonies not to acknowledge consuls from the United States.
